Appellant was convicted in the district court of Houston County of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary.
We find in the record a motion on the part of the State's Attorney to dismiss the appeal because of the fact that the caption does not state the date of the adjournment of the trial court. An examination of the record reveals the fact that the motion is well taken. The caption states that the court began on the 24th day of March, 1924, but does not state when same adjourned. The matter is discussed in Lowrey v. State, 244 S.W. Rep. 147, which cites authorities supporting the proposition here advanced by the State.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO RE-INSTATE APPEAL.